Exhibit 10.1

Execution Version

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Agreement”) is made and entered into as of May 3, 2018,
by and among Wells Fargo Bank, National Association, as trustee under the
Indenture (as defined below) (in such capacity, the “Trustee”), Apergy
Corporation, a Delaware corporation (the “Issuer” and, together with the
Trustee, sometimes referred to individually as a “Party” or collectively as the
“Parties”), and JPMorgan Chase Bank, N.A., in its capacities as escrow agent
and, as applicable, bank (the “Escrow Agent”). All capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Indenture;
provided the Escrow Agent shall not be deemed to have any knowledge of or
obligation with respect to the meaning of any capitalized term not defined
herein.

WHEREAS, this Agreement is being entered into in connection with (i) that
certain Indenture (the “Indenture”), dated as of the date hereof, governing the
Issuer’s 6.375% Senior Notes due 2026 (the “Notes”) by and between the Issuer
and the Trustee and (ii) that certain Purchase Agreement (the “Purchase
Agreement”), dated as of April 19, 2018, by and between the Issuer and J.P.
Morgan Securities LLC, as representative for the several initial purchasers
listed in Schedule 1 thereto (collectively, the “Initial Purchasers”) relating
to the offering (the “Offering”) of the Notes;

WHEREAS, in connection with the Offering, the Issuer prepared an Offering
Memorandum dated April 19, 2018 (the “Offering Memorandum”);

WHEREAS, the Issuer intends to use the net proceeds from the issuance of the
Notes to: (a) fund the Escrow Account (as defined below) pending the Escrow
Release (as defined below) and (b) following the Escrow Release, (i) fund a
special cash payment to Dover Corporation (“Dover”) in connection with the pro
rata distribution (the “Spin-off”) of 100% of the issued and outstanding shares
of the Issuer’s common stock to the stockholders of Dover as contemplated by a
separation and distribution agreement between Dover and the Issuer to be entered
into prior to the effectiveness of the Spin-off; and (ii) pay fees and expenses
incurred in connection with the Transactions (as defined in the Purchase
Agreement);

WHEREAS, concurrently with the issuing of the Notes on the date hereof, the
Issuer will deposit or cause to be deposited the Initial Deposit (as defined
below) with the Escrow Agent, as hereinafter provided;

WHEREAS, the Escrow Agent has established at the request of the Issuer the
Escrow Account;

WHEREAS, the Issuer shall be required to redeem all of the Notes (the “Special
Mandatory Redemption”) at the Special Mandatory Redemption Price (as defined
below) on the Special Mandatory Redemption Date (as defined below) in accordance
with the special mandatory redemption provisions of the Indenture (the
“Obligations”);

WHEREAS, as security for the Obligations, the Issuer hereby grants to the
Trustee, for the sole and exclusive benefit of the holders of the Notes (the
“Holders”), a first priority security interest in and lien on the Collateral (as
defined below); and

WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, the Escrowed Funds (as defined
below) will be held in and disbursed from the Escrow Account and released from
the security interest and lien described above and to provide for the control of
the Escrow Account under the requirements of Article 9 of the Uniform Commercial
Code of the State of New York as in effect on the date hereof (the “UCC”) by the
Trustee in accordance with its security interest in the Escrow Account.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

1. Appointment. The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein. Concurrently
with the execution and delivery hereof, the Escrow Agent shall establish an
escrow account in the name of the Issuer entitled “JPM as E/A for Apergy
Corporation” (the “Escrow Account”).

2. Escrowed Funds; Investment. (a) Concurrently with the execution and delivery
hereof, the Issuer will deposit with the Escrow Agent $301,487,500 in cash or by
wire transfer in immediately available funds, which amount represents the gross
proceeds from the sale of the Notes, together with accrued and unpaid interest
payable on the Notes from the date hereof to, but not including, May 31, 2018
(the “Initial Deposit”).

(b) The Escrow Agent shall accept the Initial Deposit and shall hold such funds
in the Escrow Account. All funds so deposited or now or hereafter credited to
the Escrow Account, less any amounts released pursuant to the terms of this
Agreement, shall constitute the “Escrowed Funds.” The Issuer hereby directs the
Escrow Agent to hold the Escrowed Funds in the Escrow Account uninvested in a
non-interest-bearing demand deposit account. No investment of the Escrowed Funds
will be permitted during the term of this Agreement. All Escrowed Funds shall be
held in the Escrow Account until disbursed in accordance with the terms hereof.
The Escrow Account and all property credited thereto, including the Escrowed
Funds, shall be under the control (within the meaning of Sections 9-104 and
9-106 of the UCC) of the Trustee for the benefit of the Holders.

(c) The obligation and liability of the Escrow Agent to make the payments and
transfers required by this Agreement shall be limited to the Escrowed Funds.
Until termination of this Agreement, the Trustee shall have a security interest
in the Escrow Account for the benefit of the Holders as set forth in Section 8
below. It is understood that the Escrow Agent has no responsibility with respect
to the validity or perfection of the security interest other than to act in
accordance with the terms of this Agreement. The Issuer will not have any access
to the Escrow Account or the Escrowed Funds except as expressly provided in this
Agreement.

(d) Except as provided in Section 10 below, the Escrow Agent will not agree with
any third party to comply with such third party’s direction or order concerning
the Escrow Account without the prior written consent of the Trustee and the
Issuer; provided that if a Notice of Exclusive Control (signed by an Authorized
Representative of the Trustee and in substantially the form annexed hereto as
Schedule 3, a “Notice of Exclusive Control”) has been delivered to the Escrow
Agent, the Escrow Agent need not obtain the consent of the Issuer.

(e) The Issuer hereby represents to the Escrow Agent that no tax withholding or
information reporting of any kind is required by the Escrow Agent.

3. Disposition and Termination. (a) If at any time the Escrow Agent receives a
written instruction from the Trustee relating to the Escrow Account or the
Escrowed Funds, the Escrow Agent shall comply with such instructions in good
faith without further consent from the Issuer or any other person. Except as
otherwise provided in this Agreement, in no event shall the Escrow Agent accept
any instruction from the Issuer nor shall it permit any distribution or release
of any part of the Escrowed Funds without written authorization of the Trustee.
The Parties agree that the Escrow Agent shall act in good faith upon and
according to the direction of the Trustee and that the Issuer shall have no
claim for any inappropriate instructions, orders or notice other than against
the Trustee pursuant to the terms of the Indenture.

(b) Subject to Section 3(a) above and except as otherwise provided in Section 10
below, the Escrow Agent is directed to hold and distribute the Escrowed Funds in
the following manner:

 

  (i) The Escrow Agent will release the Escrowed Funds (such release, the
“Escrow Release”) in accordance with written instructions of an Authorized
Representative of the Issuer in substantially the form annexed hereto as
Schedule 4 (such written instructions, an “Officer’s Certificate”) and delivered
to the Trustee and the Escrow Agent on or prior to 5:00PM New York City time on
May 31, 2018 (the “Escrow Outside Date”), certifying that the following
conditions have been met (the “Release Conditions”):

 

  (A) the Spin-off will be consummated substantially concurrently with the
release of the Escrowed Funds on substantially the terms described in the
Offering Memorandum and the Escrowed Funds will be applied in the manner
described under “Use of proceeds” in the Offering Memorandum;

 

2



--------------------------------------------------------------------------------

  (B) the term loan lenders under the Senior Credit Facilities have funded the
term loans thereunder in an aggregate principal amount of $415.0 million, less
any applicable discounts, fees and expenses;

 

  (C) each of the Issuer’s Restricted Subsidiaries that guarantees obligations
under the Senior Credit Facilities on the date of release of the Escrowed Funds
will become a Guarantor of the Notes, in each case, pursuant to a supplemental
indenture to the Indenture; and

 

  (D) no Default under the Indenture shall have occurred and be continuing (or
result therefrom).

Neither the Escrow Agent nor the Trustee shall have any duty or obligation to
verify or investigate the satisfaction of any of the Release Conditions.

 

  (ii) In the event that upon the earliest of any of the following to occur:
(A) the Spin-off is not consummated on or prior to the Escrow Outside Date,
(B) the Issuer determines, in its sole discretion, that the Release Conditions
cannot be satisfied by the Escrow Outside Date or (C) the Board of Directors of
Dover determines, in its sole discretion, that the Spin-off is not in the best
interests of Dover or its stockholders, that a sale or other alternative is in
the best interests of Dover or its stockholders, or that market conditions or
other circumstances are such that it is not advisable at that time to separate
certain assets and liabilities conducting Dover’s upstream oil and gas business
within its Energy segment from Dover (such earliest date, the “Special Mandatory
Termination Date”), the Issuer will effect the Special Mandatory Redemption, at
a redemption price equal to 100% of the aggregate principal amount of the Notes,
plus accrued and unpaid interest thereon to, but not including, the Special
Mandatory Redemption Date (the “Special Mandatory Redemption Price”). A Special
Redemption Notice (as defined below) will be sent by an Authorized
Representative of the Issuer within three Business Days following the occurrence
of a Special Mandatory Termination Date to the Trustee and the Escrow Agent. The
Special Redemption Notice will specify the date fixed for such Special Mandatory
Redemption (the “Special Mandatory Redemption Date”), which date may not be any
later than five Business Days from the date of such Special Redemption Notice.
Concurrently with the delivery of the Special Redemption Notice, the Issuer will
instruct the Trustee to, at the Issuer’s expense, deliver (by first-class mail
or delivered electronically to each Holder’s registered address or otherwise in
accordance with the procedures of The Depository Trust Company, as the case may
be) a notice that a Special Mandatory Redemption will occur on the Special
Mandatory Redemption Date. Such notice will provide that all of the Notes shall
be redeemed by the Issuer in accordance with the terms of the Indenture on the
Special Mandatory Redemption Date. Upon the satisfaction of the Release
Conditions, the foregoing provisions regarding the Special Mandatory Redemption
will cease to apply.

 

  (iii) If the Escrow Agent receives a written notice of the occurrence of a
Special Mandatory Termination Date from the Issuer in substantially the form of
Schedule 5 annexed hereto (such notice, a “Special Redemption Notice”), the
Escrow Agent will deliver Escrowed Funds in an amount equal to the Special
Mandatory Redemption Price (as specified in the Special Redemption Notice) to
the Trustee not later than the Business Day immediately prior to the Special
Mandatory Redemption Date as directed in the Special Redemption Notice.

(c) Notwithstanding anything to the contrary set forth in Section 8, any notice
or instructions setting forth, claiming, containing, objecting to, or in any way
related to the transfer or distribution of the Escrowed Funds, including but not
limited to a Notice of Exclusive Control, must be in writing and executed by the
appropriate Party

 

3



--------------------------------------------------------------------------------

or Parties as evidenced by the signatures of the person or persons signing this
Agreement or one of their designated persons as set forth on the Designation of
Authorized Representatives attached hereto as Schedules 1-A and 1-B (each an
“Authorized Representative”), and delivered to the Escrow Agent only by
confirmed facsimile or as a Portable Document Format (“PDF”) attached to an
email on a Business Day only at the fax number or email address set forth in
Section 9 below. Each Designation of Authorized Representatives shall be signed
by the Secretary, any Assistant Secretary or other duly authorized officer of
the named Party. No such notice or instruction for or related to the transfer or
distribution of the Escrowed Funds shall be deemed delivered and effective
unless the Escrow Agent actually shall have received it on a Business Day by
facsimile or as a PDF attached to an email only at the fax number or email
address set forth in Section 9 and in the case of a facsimile, as evidenced by a
confirmed transmittal to the Party’s or Parties’ transmitting fax number and the
Escrow Agent has been able to satisfy any applicable security procedures as may
be required hereunder. The Escrow Agent shall not be liable to any Party or
other person for refraining from acting upon a Notice of Exclusive Control or
any notice, instruction for or related to the transfer or distribution of the
Escrowed Funds if delivered to any other fax number or email address, including
but not limited to a valid email address of any employee of the Escrow Agent.

(d) Each Party authorizes the Escrow Agent to use the funds transfer
instructions (“Initial Standing Instructions”) specified below to disburse any
funds due to such Party or the Representative (on behalf of, and for further
distribution to, the Initial Purchasers), without a verifying call-back or email
confirmation, as set forth below:

 

Issuer:   Apergy Corporation   Dover:   Dover Corporation   Trustee:   Wells
Fargo Bank, National Association   Representative:   J.P. Morgan Securities LLC
Bank Name:   JPMorgan Chase   Bank Name:   JPMorgan Chase   Bank Name:   Wells
Fargo Bank, National Association   Bank Name:   JPMorgan Chase Bank Bank
Address:  

4 Chase Manhattan Plaza, 13th floor,

NY, NY 10004

  Bank Address:  

4 Chase Manhattan Plaza, 13th floor,

NY, NY 10004

  Bank Address:  

1445 Ross Ave. Suite 4300

MAC T9216-430

Dallas, TX 75202-2812

  Bank Address:   ABA number:  

ABA ACH: 124001545

ABA Wires: 021000021

  ABA number / SWIFT ID   021000021/ CHASUS33   ABA number:   121000248   ABA
number / SWIFT ID:   021-000-021/ CHASUS33 Credit A/C Name:   Apergy Corporation
  Credit A/C Name:   Dover Corporation   Credit A/C Name:   Corporate Trust
Clearing Account   Credit A/C Name:   J.P. Morgan Securities LLC Credit A/C #  
1928-43628   Credit A/C #   236957962   Credit A/C #   0001038377   Credit A/C #
 

066-916-402

Attn: Debt Final Settle

If Applicable:     If Applicable:     If Applicable:     If Applicable:   FFC
A/C Name:   N/A   FFC A/C Name:   N/A   FFC A/C Name:   N/A   FFC A/C Name:  
FFC A/C #:   N/A   FFC A/C #:   N/A   FFC A/C #:   49421400   FFC A/C #:   FFC
A/C Address:   N/A   FFC A/C Address:   N/A   FFC A/C Address:   N/A   FFC A/C
Address:  

 

4



--------------------------------------------------------------------------------

(e) In the event any funds transfer instructions other than the Initial Standing
Instructions are set forth in a permitted instruction from a Party or the
Parties in accordance with this Agreement (any such additional funds transfer
instructions, “Additional Standing Instructions” and, together with the Initial
Standing Instructions, the “Standing Instructions”), the Escrow Agent will
confirm such Additional Standing Instructions by a telephone call-back or email
confirmation to an Authorized Representative of such Party or Parties, and the
Escrow Agent may rely and act in good faith upon the confirmation of anyone
purporting to be that Authorized Representative. No funds will be disbursed
until such confirmation occurs. Each Party agrees that after such confirmation,
the Escrow Agent may continue to rely solely upon such Additional Standing
Instructions and all identifying information set forth therein for such
beneficiary without an additional telephone call-back or email confirmation.
Further, it is understood and agreed that if multiple disbursements are provided
for under this Agreement pursuant to any Standing Instructions, only the date,
amount and/or description of payments may change without requiring a telephone
call-back or email confirmation.

(f) The persons designated as Authorized Representatives and telephone numbers
for same may be changed only in a writing executed by an Authorized
Representative or other duly authorized officer of the applicable Party setting
forth such changes and actually received by the Escrow Agent via facsimile or as
a PDF attached to an email. The Escrow Agent will confirm any such change in
Authorized Representatives by a telephone callback or email confirmation to an
Authorized Representative and the Escrow Agent may rely and act in good faith
upon the confirmation of anyone purporting to be that Authorized Representative.

(g) The Escrow Agent, any intermediary bank and the beneficiary’s bank in any
funds transfer may rely in good faith upon the identifying number of the
beneficiary’s bank or any intermediary bank included in a funds transfer
instruction provided by a Party or the Parties and confirmed by an Authorized
Representative. Further, the beneficiary’s bank in the funds transfer
instructions may make payment on the basis of the account number provided in
such Party’s or the Parties’ instruction and confirmed by an Authorized
Representative even though it identifies a person different from the named
beneficiary.

(h) As used in this Section 3, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth below is authorized or required by law or executive
order to remain closed. The Parties acknowledge that the security procedures set
forth in this Section 3 are commercially reasonable. Upon delivery of the
Escrowed Funds in full by the Escrow Agent pursuant to this Section 3, this
Agreement shall terminate and all the related account(s) shall be closed,
subject to the provisions of Section 7.

(i) Notwithstanding anything to the contrary contained in this Agreement, in the
event that an electronic signature is affixed to an instruction issued hereunder
to disburse or transfer funds, such instruction shall be confirmed by a
verifying call-back (or email confirmation) to an Authorized Representative.

4. Escrow Agent. The Escrow Agent shall have only those duties as are
specifically and expressly provided herein and no other duties, including but
not limited to any fiduciary duty, shall be implied. The Escrow Agent has no
knowledge of, nor any obligation to comply with, the terms and conditions of any
other agreement between the Parties, nor shall the Escrow Agent be required to
determine if any Party has complied with any other agreement. Notwithstanding
the terms of any other agreement between the Parties, the terms and conditions
of this Agreement shall control the actions of the Escrow Agent. The Escrow
Agent may conclusively rely in good faith upon any written notice, document,
instruction or request delivered by a Party reasonably believed by it to be
genuine and correct and to have been signed by an Authorized Representative(s),
as applicable, without inquiry and without requiring substantiating evidence of
any kind, and the Escrow Agent shall be under no duty to inquire into or

 

5



--------------------------------------------------------------------------------

investigate the validity, accuracy or content of any such document, notice,
instruction or request. The Escrow Agent shall not be liable for any action
taken, suffered or omitted to be taken by it in good faith except to the extent
that the Escrow Agent’s gross negligence or willful misconduct was the cause of
any direct loss to either Party, as determined by a court of competent
jurisdiction in a final and non-appealable judgment. The Escrow Agent may
execute any of its powers and perform any of its duties hereunder directly or
through affiliates or agents. In the event the Escrow Agent shall be uncertain,
or reasonably believes there is some ambiguity, as to its duties or rights
hereunder or receives instructions, claims or demands from any Party hereto
which in the Escrow Agent’s judgment create such uncertainty or ambiguity, the
Escrow Agent shall be entitled either to: (a) refrain from taking any action
until it shall be given (i) a joint written direction executed by Authorized
Representatives of the Parties (or only the Trustee after its delivery of a
Notice of Exclusive Control to the Escrow Agent), which eliminates such conflict
or (ii) by a court order issued by a court of competent jurisdiction (it being
understood that the Escrow Agent shall be entitled conclusively to rely and act
in good faith upon any such court order and shall have no obligation to
determine whether any such court order is final); or (b) file an action in
interpleader. The Escrow Agent shall have no duty to solicit any payments which
may be due to it or to the Escrowed Funds, including, without limitation, the
Initial Deposit and the Escrow Agent shall not have any duty or obligation to
confirm or verify the accuracy or correctness of any amounts deposited with it
hereunder. Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. The
Escrow Agent shall have no liability to the Issuer for complying with a Notice
of Exclusive Control or complying with written instructions or other written
directives concerning the Escrow Account originated by the Trustee and delivered
to the Escrow Agent in accordance with this Agreement.

5. Succession. The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving not less than thirty (30) days advance notice in
writing of such resignation to the Parties or may be removed, with or without
cause, by the Parties at any time after giving not less than thirty (30) days
prior joint written notice to the Escrow Agent. The Escrow Agent’s sole
responsibility after such thirty (30) day notice period expires shall be to hold
the Escrowed Funds (without any obligation to reinvest the same) and to deliver
the same to a designated substitute escrow agent, if any, appointed by the
Parties (or only the Trustee after its delivery of a Notice of Exclusive Control
to the Escrow Agent), or in accordance with the directions of a final court
order, at which time of delivery, the Escrow Agent’s obligations hereunder shall
cease and terminate. If prior to the effective resignation or removal date, the
Parties (or the Trustee after its delivery of a Notice of Exclusive Control to
the Escrow Agent) have failed to appoint a successor escrow agent, or to
instruct the Escrow Agent to deliver the Escrowed Funds to another person as
provided above, or if such delivery is contrary to applicable law, at any time
on or after the effective resignation date, the Escrow Agent either (a) may
interplead the Escrowed Funds with a court located in the State of New York and
the costs, expenses and reasonable attorney’s fees which are incurred in
connection with such proceeding shall be paid by the Issuer; or (b) appoint a
successor escrow agent of its own choice. Any appointment of a successor escrow
agent shall be binding upon the Parties and no appointed successor escrow agent
shall be deemed to be an agent of the Escrow Agent. The Escrow Agent shall
deliver the Escrowed Funds to any appointed successor escrow agent, at which
time the Escrow Agent’s obligations under this Agreement shall cease and
terminate. Any entity into which the Escrow Agent may be merged or converted or
with which it may be consolidated, or any entity to which all or substantially
all the escrow business may be transferred, shall be the Escrow Agent under this
Agreement without further act.

6. Compensation; Acknowledgment. (a) The Issuer agrees to pay the Escrow Agent
upon execution of this Agreement and from time to time thereafter reasonable
compensation for the services to be rendered hereunder, which unless otherwise
agreed in writing, shall be as described in Schedule 2. The Escrow Agent shall
be paid any such expenses owed to it directly by the Issuer and shall not
disburse from the Escrow Account any such amounts, nor shall the Escrow Agent
have any interest in the Escrow Account with respect to such amounts. The
provisions of this Section 6(a) shall survive the termination of this Agreement
and survive the resignation or removal of the Escrow Agent.

(b) Each of the Parties further agrees to the disclosures and agreements set
forth in Schedule 2 annexed hereto.

 

6



--------------------------------------------------------------------------------

7. Indemnification and Reimbursement. The Issuer agrees to indemnify, defend,
hold harmless, pay or reimburse the Escrow Agent and its affiliates and their
respective successors, assigns, directors, agents and employees (the
“Indemnitees”) from and against any and all losses, damages, claims,
liabilities, costs or expenses (including attorney’s fees) (collectively
“Losses”), resulting directly or indirectly from (a) the Escrow Agent’s
performance of this Agreement, except to the extent that such Losses are
determined by a court of competent jurisdiction in a final and non-appealable
judgment to have been caused by the gross negligence, willful misconduct, or bad
faith of such Indemnitee; and (b) the Escrow Agent’s following, accepting or
acting upon any instructions or directions, whether joint or singular, from the
Parties received in accordance with this Agreement. It is understood and agreed
that the Escrow Agent does not have a contractual right of set-off against, or
contractual security interest in, the Escrowed Funds or the Escrow Account under
this Agreement; provided, however, that nothing herein shall be construed as a
waiver of any statutory or common law rights to which the Escrow Agent may
otherwise be entitled with respect thereto. The obligations set forth in this
Section 7 shall survive the resignation, replacement or removal of the Escrow
Agent or the termination of this Agreement

8. Grant of Security Interest; Instructions to Escrow Agent. (a) The Issuer
hereby grants a first priority security interest in and lien on, and assigns and
transfers to the Trustee for the benefit of the Holders, all of its right, title
and interest in, to the extent applicable:

 

  (i) the Escrow Account, the Escrowed Funds now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Escrow Account, including, without limitation, all funds held therein (or
otherwise maintained in the name of the Escrow Agent);

 

  (ii) all rights which the Issuer has under this Agreement and all rights it
may now have or hereafter acquire against the Escrow Agent in respect of its
holding and managing all or any part of the Escrowed Funds; and

 

  (iii) all proceeds (as such term is defined in Section 9-102(a) of the UCC) of
any of the foregoing (clauses (i), (ii) and (iii), collectively, the
“Collateral”),

in order to secure the Obligations.

The Escrow Agent hereby acknowledges the Trustee’s security interest and lien
for the benefit of the Holders as set forth above. The Issuer shall take all
actions necessary on its part to ensure the continuance of a perfected first
priority security interest in the Collateral in favor of the Trustee for the
benefit of the Holders in order to secure all Obligations and as reasonably
requested by the Trustee. For the avoidance of doubt, neither the Escrow Agent
nor the Trustee shall have any responsibility or obligation to make any UCC
filings. The Issuer shall not grant or cause or permit any other person to
obtain a security interest, encumbrance, lien or other claim, direct or
indirect, in the Issuer’s right, title or interest in the Escrow Account or any
Collateral, except as provided herein.

(b) The Issuer and Trustee hereby irrevocably instruct Escrow Agent to, and
Escrow Agent shall (i) maintain the Escrow Account and the Escrowed Funds on
deposit therein on the terms and conditions specifically required herein and
(ii) transfer the Collateral to (or at the direction of) the Issuer and the
Trustee, as applicable, to the extent required by Sections 3(b)(i) and
3(b)(iii). The lien and security interest provided for in this Section 8 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Trustee shall have no security interest in, any funds disbursed by the
Escrow Agent to the Issuer pursuant to Section 3.

(c) The Issuer will execute and deliver or cause to be executed and delivered,
or use its reasonable best efforts to procure, all assignments, instruments and
other documents, deliver any instruments to the Trustee and take any other
actions that are necessary or desirable to perfect, continue the perfection of,
or protect the first priority of the Trustee’s security interest in and to the
Collateral, to protect the Collateral against the rights, claims, or interests
of third persons or to effect the purposes of this Agreement and to file or to
cause to be filed one or more UCC financing statements and continuation
statements or financing change statements, as the case may be, in such
jurisdictions and filing offices and containing such descriptions of collateral
as are reasonably necessary or advisable in order to perfect the security
interest granted herein. The Issuer also hereby authorizes the Trustee to file
any

 

7



--------------------------------------------------------------------------------

financing or continuation statements or financing change statements, as the case
may be, with respect to the Collateral without its respective signature (to the
extent permitted by applicable law). The Issuer shall pay all reasonable and
documented out-of-pocket costs incurred in connection with any of the foregoing,
it being understood that the Trustee shall have no duty to determine whether to
file or record any document or instrument relating to Collateral.
Notwithstanding the foregoing authorization, neither the Trustee nor the Escrow
Agent shall have any duty or obligation to file or record any document or
otherwise to see to the grant or perfection of any security interest granted
hereunder.

(d) The Issuer hereby appoints the Trustee as attorney-in-fact with full power
of substitution to do any act that the Issuer is obligated hereby to do, and the
Trustee may, but shall not be obligated to, upon the occurrence and during the
continuation of an Event of Default, exercise such rights as the Issuer might
exercise with respect to the Collateral and take any action in the Issuer’s name
to protect the Trustee’s security interest hereunder.

(e) Each of the Parties and the Escrow Agent acknowledges and agrees that:
(i) the Escrow Account is a “deposit account” (as such term is defined in
Section 9-102(a)(8) of the UCC) and (ii) this Agreement governs the Escrow
Account and, for purposes of Article 9 of the UCC, the “bank’s jurisdiction” (as
such term is defined in Article 9 of the UCC) is the State of New York. The
Escrow Agent represents and warrants that (x) the Escrow Agent is a “Bank” (as
such term is defined in Article 9 of the UCC) with respect to the Escrow Account
and (y) the Escrow Agent has no knowledge of any claim to or interest in the
Escrow Account, except for claims and interests of the Parties referred to in
this Agreement. The Issuer represents that it is validly existing as a
corporation under the laws of Delaware, that its legal name is that set forth on
the signature pages hereof and that its chief executive office is located at the
address for notices set forth in Section 9. During the term of this Agreement,
the Issuer will not change its legal name, identity or organizational type,
jurisdiction of organization or location of the chief executive office without
giving the Trustee prompt written notice and within thirty (30) days the Issuer
shall have taken all actions reasonably necessary to maintain the perfection and
priority of the security interest granted hereunder, if applicable. Without
limiting the Issuer’s rights under Section 3, but notwithstanding any other
provision of this Agreement, the Escrow Agent shall comply with a Notice of
Exclusive Control and all other notices or instructions of the Trustee directing
disposition of funds in the Escrow Account or otherwise, without further consent
of the Issuer or any other person.

(f) The Issuer hereby confirms that the Trustee for the benefit of the Holders
has a valid and perfected first priority security interest in the Collateral and
the arrangements established under this Section 8 constitute “control” (within
the meanings of Sections 9-104 and 9-106 of the UCC) by the Trustee for the
benefit of the Holders of the Escrow Account and the Escrowed Funds credited
thereto. The Escrow Agent and the Issuer have not entered and will not enter
into any other agreement with respect to control of the Escrow Account or
purporting to limit or condition the obligation of the Escrow Agent to comply
with any orders or instructions of the Trustee with respect to the Escrow
Account as set forth in this Section 8. The Parties agree amongst themselves,
and the Escrow Agent acknowledges, that this Agreement shall constitute an
authenticated record for purposes of Section 9-104 of the UCC and that the
Trustee shall have “control” of the Escrow Account and the Escrowed Funds on
deposit therein, for all purposes and as described in Section 9-104 of the UCC.
In the event of any conflict with respect to control over the Escrow Account
between this Agreement (or any portion hereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail.

(g) Notwithstanding anything in this Agreement to the contrary, the Escrow Agent
hereby agrees that any security interest in, lien on, encumbrance, claim or
right of setoff against, the Escrow Account or any funds therein or credited
thereto that it now has or subsequently obtains shall be subordinate to the
security interest of the Trustee for the benefit of the Holders in the Escrow
Account and the Escrowed Funds therein or credited thereto. Notwithstanding
anything in this Agreement to the contrary, the Escrow Agent agrees not to
exercise any present or future right of recoupment or set-off against the Escrow
Account or to assert against the Escrow Account any present or future security
interest, banker’s lien or any other lien or claim (including claim for
penalties) that the Escrow Agent may at any time have against or in the Escrow
Account or any Escrowed Funds therein or credited thereto.

 

8



--------------------------------------------------------------------------------

9. Notices. Except as otherwise provided in Section 3, all communications
hereunder shall be in writing or set forth in a PDF attached to an email, and
shall be delivered by facsimile, email or overnight courier only to the
appropriate fax number, email address, or notice address set forth for each
party as follows:

 

If to Issuer:

  

Apergy Corporation

  

2445 Technology Forest Blvd.

  

Building 4, 9th Floor

  

The Woodlands, Texas 77381

  

Attention: Julia Wright, Esq.

  

Tel No.: (281) 403-5748

  

Email Address: General.counsel@apergy.com

Account Statements and billing:        

  

Apergy Corporation

  

2445 Technology Forest Blvd.

  

Building 4, 9th Floor

  

The Woodlands, Texas 77381

  

Attention: David Skipper

  

Tel No.: (713) 230-8031

  

Email Address: david.skipper@doverals.com

With copies to:

  

Sidley Austin LLP

  

1000 Louisiana Street, Suite 6000

  

Houston, Texas 77002

  

Attention: Jon W. Daly; Michael P. Heinz

  

Tel No.: (713) 495-4500

  

Fax No.: (713) 495-7799

  

Email Address: jdaly@sidley.com; mheinz@sidley.com

If to Trustee:

  

Wells Fargo Bank, National Association

  

1445 Ross Ave. Suite 4300

  

MAC T9216-430

  

Dallas, TX 75202-2812

  

Attention: John C. Stohlmann

  

Tel No.: (469) 729-7623

  

Fax No.: (469) 729-7638

  

Email Address: john.stohlmann@wellsfargo.com

With copies to:

  

Porter Hedges LLP

  

1000 Main Street, 35th Floor

  

Houston, Texas 77002

  

Attention: E. James Cowen

  

Fax No.: (713) 226-6249

If to Escrow Agent:

  

JPMorgan Chase Bank, N.A.

  

Escrow Services

  

10 South Dearborn, 44th Floor

  

Mail Code IL1-0113

  

Chicago, Illinois 60603

  

Attention: Anna Vacca

  

Fax No.: (312) 954-0430

  

Email Address: mw.escrow@jpmorgan.com

 

9



--------------------------------------------------------------------------------

10. Compliance with Court Orders. In the event that a legal garnishment,
attachment, levy, restraining notice or court order is served with respect to
any of the Escrowed Funds, or the delivery thereof shall be stayed or enjoined
by an order of a court, the Escrow Agent is hereby expressly authorized, in its
sole discretion, to obey and comply with all such orders so entered or issued,
and in the event that the Escrow Agent obeys or complies with any such order in
good faith it shall not be liable to any of the Parties hereto or to any other
person by reason of such compliance notwithstanding such order be subsequently
reversed, modified, annulled, set aside or vacated.

11. Miscellaneous. The provisions of this Agreement may be waived, altered,
amended or supplemented only by a writing signed by the Escrow Agent and the
Parties. Neither this Agreement nor any right or interest hereunder may be
assigned by any Party without the prior consent of the Escrow Agent and the
other Party, except that the Trustee may assign its rights and interests
hereunder to a successor trustee under the Indenture; provided; however, that
any such assignment shall be subject to the Escrow Agent’s review and approval
of the identifying information provided with respect to such successor trustee,
which may be used to confirm identity, including without limitation name,
ownership, address and organizational documents (“identifying information”) of
such successor trustee, and provided that documentation evidencing any such
assignment shall be provided to the Escrow Agent. This Agreement shall be
governed by and construed under the laws of the State of New York. Each Party
and the Escrow Agent irrevocably waives any objection on the grounds of venue,
forum non-conveniens or any similar grounds and irrevocably consents to service
of process by mail or in any other manner permitted by applicable law and
consents to the jurisdiction of the courts located in the State of New York. To
the extent that in any jurisdiction either Party may now or hereafter be
entitled to claim for itself or its assets, immunity from suit, execution,
attachment (before or after judgment) or other legal process, such Party shall
not claim, and hereby irrevocably waives, such immunity. The Escrow Agent and
the Parties further hereby waive any right to a trial by jury with respect to
any lawsuit or judicial proceeding arising or relating to this Agreement.

(b) No party to this Agreement is liable to any other party for losses due to,
or if it is unable to perform its obligations under the terms of this Agreement
because of, acts of God, fire, war, terrorism, floods, strikes, electrical
outages, equipment or transmission failure, or other causes reasonably beyond
its control; it being understood that the parties to this Agreement shall use
commercially reasonable efforts which are consistent with accepted practices in
the banking industry to resume performance as soon as reasonably practicable
under the circumstances. This Agreement and any joint instructions from the
Parties may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument or instruction, as applicable. This Agreement may be executed and
transmitted by facsimile or as a PDF attached to an email and each such
execution shall be of the same legal effect, validity and enforceability as a
manually executed original, wet-inked signature. All signatures of the parties
to this Agreement may be transmitted by facsimile or as a PDF attached to an
email, and such facsimile or PDF will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party. If any provision of this Agreement is determined to be
prohibited or unenforceable by reason of any applicable law of a jurisdiction,
then such provision shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in such
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction. The Parties each represent, warrant and covenant that
(i) each document, notice, instruction or request provided by such Party to the
Escrow Agent shall comply with applicable laws and regulations; (ii) such Party
has full power and authority to enter into this Agreement and to perform all of
the duties and obligations to be performed by it hereunder; (iii) the person(s)
executing this Agreement on such Party’s behalf and certifying Authorized
Representatives in the applicable Schedule 1 annexed hereto has been duly and
properly authorized to do so, and each Authorized Representative of such Party
has been duly and properly authorized to take actions specified for such person
in the applicable Schedule 1 annexed hereto. Except as expressly provided in
Section 7 above, nothing in this Agreement, whether express or implied, shall be
construed to give to any person or entity other than the Escrow Agent and the
Parties any legal or equitable right, remedy, interest or claim under or in
respect of the Escrowed Funds or this Agreement.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

APERGY CORPORATION,

As Issuer

By:   /s/ Jay A. Nutt Name: Jay A. Nutt

Title:   Senior Vice President and Chief Financial Officer

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

As Trustee

 

By:   /s/ Yana Kislenko Name: Yana Kislenko

Title: Vice President

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

As Escrow Agent

 

By:   /s/ Sonny T. Lui Name: Sonny T. Lui Title: Vice President

[Signature Page to Escrow Agreement]